Name: Commission Regulation (EC) NoÃ 423/2008 of 8 May 2008 on laying down certain detailed rules for implementing Council Regulation (EC) NoÃ 1493/1999 and establishing a Community code of oenological practices and processes (Codified version)
 Type: Regulation
 Subject Matter: food technology;  agricultural policy;  agricultural activity;  European Union law
 Date Published: nan

 15.5.2008 EN Official Journal of the European Union L 127/13 COMMISSION REGULATION (EC) No 423/2008 of 8 May 2008 on laying down certain detailed rules for implementing Council Regulation (EC) No 1493/1999 and establishing a Community code of oenological practices and processes (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Articles 46 and 80 thereof, Whereas: (1) Commission Regulation (EC) No 1622/2000 of 24 July 2000 on laying down certain detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Regulation should be codified. (2) Chapter I of Title V of Regulation (EC) No 1493/1999 and several of the Annexes thereto lay down general rules on oenological practices and processes and refer for the rest to detailed implementing rules to be adopted by the Commission. (3) In the interests of both economic operators in the Community and the authorities responsible for applying Community rules, all those provisions should be collated in a Community code of oenological practices and processes. (4) The Community Code should thus be established to include only the detailed implementing rules explicitly referred to by the Council in Regulation (EC) No 1493/1999. For the rest, the rules under Articles 28 et seq. of the Treaty should suffice to ensure free movement of wine-sector products where oenological processes and practices are concerned. (5) It should also be specified that the code is to apply without prejudice to specific provisions in other fields, in particular, rules already existing or to be adopted in the future for foodstuffs. (6) Article 42(5) of Regulation (EC) No 1493/1999 permits grapes other than those of the wine-grape varieties listed in the classification established in accordance with Article 19 of that Regulation, or products derived therefrom, to be used in the Community for the manufacture of the products listed in Article 42(5). A list should be drawn up of the varieties to which such derogations may apply. (7) Pursuant to Annex V to Regulation (EC) No 1493/1999 a list should be drawn up of quality liqueur wines produced in specified regions (quality liqueur wines psr) for which special rules of preparation are allowed. To enable products to be more easily identified and to facilitate intra-Community trade, reference should be made to the descriptions of products as established by Community rules or, where appropriate, by national legislation. (8) Limits on the use of certain substances should also be fixed, pursuant to Annex IV to Regulation (EC) No 1493/1999, and conditions should be laid down for the use of some of them. (9) Experiments concerning the use of lysozyme in winemaking carried out by two Member States have shown that the addition of this substance is of significant benefit for the stabilisation of wines and permits the production of quality wines with a reduced sulphur dioxide content. Its use should therefore be permitted and maximum doses laid down in line with the technological requirements revealed in the experiments. (10) Article 44 of Council Regulation (EEC) No 337/79 (4), as amended by Regulation (EEC) No 3307/85 (5), reduced the maximum total sulphur dioxide content of wines other than sparkling and liqueur wines and certain quality wines by 15 mg per litre, with effect from 1 September 1986. To avoid difficulty in disposing of wine as a result of this change in the production rules, wine produced before that date in the Community, with the exception of Portugal, was allowed to be offered for direct human consumption after that date. That authorisation also applied, for a transitional period of one year from that date, to wine originating in third countries or in Portugal, provided that its total sulphur dioxide content complied with the Community rules or, where applicable, the Spanish rules in force before 1 September 1986. Since there might still be stocks of such wine, the measure in question should be extended. (11) Articles 12 and 16 of Council Regulation (EEC) No 358/79 of 5 February 1979 on sparkling wines produced in the Community and defined in item 13 of Annex II to Regulation (EEC) No 337/79 (6) reduced the maximum total sulphur dioxide content of sparkling wines, quality sparkling wines and quality sparkling wines produced in specified regions by 15 milligrams per litre with effect from 1 September 1986. In the case of sparkling wines originating in the Community, with the exception of Portugal, Article 22(1) of Regulation (EEC) No 358/79 allowed such products to be disposed of until stocks were exhausted provided that they had been prepared in accordance with that Regulation as it applied before 1 September 1986. Transitional provisions should be laid down for imported sparkling wines and sparkling wines produced in Spain and Portugal before 1 September 1986 in order to avoid difficulties in disposing of such products. Those products should therefore be permitted to be offered for sale for a transitional period after that date, provided that their total sulphur dioxide content complies with the Community provisions in force before 1 September 1986. (12) Point B(1) of Annex V to Regulation (EC) No 1493/1999 fixes the maximum volatile acid content of wine. Provision may be made for derogations for certain quality wines produced in specified regions (quality wines psr) and certain table wines described by means of a geographical indication or having an alcoholic strength of 13 % or more. Some German, Spanish, French, Italian, Austrian and United Kingdom wines in these categories normally have a volatile acidity higher than that provided for in abovementioned Annex V owing to the special methods by which they are prepared and their high alcoholic strength. In order that those wines may continue to be prepared by the customary methods whereby they acquire their characteristic properties, provision should be made for a derogation from the abovementioned point B(1) of Annex V in their case. (13) In accordance with point D(3) of Annex V to Regulation (EC) No 1493/1999, the wine-growing regions where the addition of sucrose was traditionally practised in accordance with legislation in force on 8 May 1970 should be specified. (14) The small size of the wine-growing sector of Luxembourg means that the competent authorities can carry out systematic analytical checks of all batches of products turned into wine. Declarations of intention to enrich wine are not indispensable so long as those conditions continue to apply. (15) In accordance with point G(5) of Annex V to Regulation (EC) No 1493/1999, all enrichment, acidification and deacidification operations must be notified to the competent authorities. This also holds for quantities of sugar, concentrated grape must and rectified concentrated grape must held by the natural or legal persons undertaking such operations. The purpose of such notification is to allow the operations in question to be monitored. Notifications must therefore be addressed to the competent authority of the Member State on whose territory the operation is to take place and must be as accurate as possible. Where an increase in alcoholic strength is involved, the competent authority must be notified in sufficient time to carry out an effective check. In the case of acidification and deacidification, a check after the operation is sufficient. For that reason and to simplify administrative procedures, it must therefore be possible to make such notification, except for the first notification in the wine year, by updating records regularly verified by the competent authority. (16) Point F(1) of Annex V to Regulation (EC) No 1493/1999 lays down certain rules for the sweetening of wines. That provision refers primarily to table wine but also applies to quality wines psr by virtue of point G(2) of Annex VI to that Regulation. (17) Sweetening must not lead to enrichment in excess of the limits set in point C of Annex V to Regulation (EC) No 1493/1999. Special provision has been made to that end in point F(1) of Annex V to that Regulation. In addition, checks are essential to ensure compliance with the provisions in question. (18) In order in particular to help make checks effective, sweetening should be carried out only at the production stage or another stage as close to production as possible. It should therefore be restricted to the production and wholesale stages. (19) The supervisory authorities must be informed of all impending sweetening operations. Anyone intending to carry out a sweetening operation should therefore be required to notify the supervisory authorities in writing. However, this procedure may be simplified when an undertaking carries out sweetening frequently or continuously. (20) The purpose of such notifications is to allow the operations in question to be monitored. Notifications must therefore be addressed to the competent authority of the Member State on whose territory the operation is to take place, be as accurate as possible and reach the competent authority prior to the operation. (21) For checks to be effective, the quantities of grape must or concentrated grape must held by the party concerned before the sweetening operation must be declared. However, such declarations are of no value unless there is also an obligation to keep inwards and outwards registers of products used in sweetening operations. (22) In order to prevent sucrose from being used to sweeten liqueur wines, the use of rectified concentrated grape must, in addition to concentrated grape must, should be permitted. (23) Coupage is a widespread oenological practice and, in view of its possible consequences, its use must be regulated in order to prevent abuse. (24) Indication of geographical origin or vine variety is of great importance for the commercial value of wines or musts originating in the same wine-growing zone of the Community or in the same production area of a third country. The mixing of wines or grape musts from the same zone, but from different geographical areas within that zone, or from different vine varieties or harvest years should therefore also be regarded as coupage where the description of the resulting product mentions the geographical origin, wine variety or harvest year. (25) The Member States should be allowed to authorise the use, for a limited time for experimental purposes, of oenological practices and processes not provided for in Regulation (EC) No 1493/1999. (26) Under Article 46(3) of Regulation (EC) No 1493/1999 methods of analysis must be adopted for establishing the composition of the products covered by Article 1 of that Regulation and rules must be laid down for establishing whether those products have undergone processes contrary to authorised oenological practices. (27) Point J(1) of Annex VI to Regulation (EC) No 1493/1999 provides for an analytical test which is at least to measure the factors, among those listed in point J(3) of that Annex, enabling the quality wine psr concerned to be distinguished. (28) Uniform methods of analysis must be introduced to ensure that the particulars on documents relating to the products in question are accurate and comparable for verification purposes. Such methods must therefore be compulsory for all commercial transactions and verification procedures. However, in view of the control requirements and the trade's limited facilities, a small number of usual procedures should continue to be allowed for a limited period so that the requisite factors can be determined rapidly and with reasonable accuracy. (29) The Community methods for the analysis of wines were laid down by Commission Regulation (EEC) No 2676/90 (7). Since the methods described therein are valid, that Regulation should remain in force, with the exception of the usual methods which will ultimately no longer be described. (30) The Management Committee for Wines has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Purpose Without prejudice to the general rules on foodstuffs, oenological practices and processes are governed by the Community rules laid down in Chapter I of Title V of Regulation (EC) No 1493/1999 and the Annexes thereto and by the code set out in this Regulation. This code shall comprise the detailed rules for implementing Regulation (EC) No 1493/1999, particularly those relating to products intended for use in winemaking (Title I) and oenological practices and processes authorised in the Community (Titles II and III). TITLE I REQUIREMENTS FOR CERTAIN GRAPES AND GRAPE MUSTS Article 2 Use of grapes of certain varieties 1. Grapes of varieties classified solely as table-grape varieties shall not be used in winemaking. 2. Notwithstanding Article 42(5) of Regulation (EC) No 1493/1999, grapes of varieties listed in Annex I hereto may be used in the Community to prepare the products covered by that provision. Article 3 Use of certain products not possessing the natural alcoholic strength by volume for the production of sparkling wine, aerated sparkling wine and aerated semi-sparkling wine The years when, because of unfavourable weather conditions, products from wine-growing zones A and B not possessing the minimum natural alcoholic strength by volume laid down for the relevant wine-growing zone may be used, under the conditions laid down in Article 44(3) of Regulation (EC) No 1493/1999, for the production of sparkling wine, aerated sparkling wine and aerated semi-sparkling wine shall be as set out in Annex II hereto. Article 4 Use of grape must of certain vine varieties for the preparation of quality sparkling wine of the aromatic type and quality sparkling wine psr of the aromatic type, and exceptions to such use 1. The list of vine varieties producing grape must or grape must in fermentation that must be used to constitute the cuvÃ ©e for preparing quality sparkling wines of the aromatic type and quality sparkling wines psr of the aromatic type in accordance with point I(3)(a) of Annex V and point K(10)(a) of Annex VI to Regulation (EC) No 1493/1999 shall be as set out in Part A of Annex III hereto. 2. The derogations referred to in point I(3)(a) of Annex V and point K(10)(a) of Annex VI to Regulation (EC) No 1493/1999 regarding the vine varieties and the products used to constitute the cuvÃ ©e shall be as laid down in Part B of Annex III hereto. TITLE II OENOLOGICAL PRACTICES AND PROCESSES CHAPTER I Restrictions and requirements pertaining to the use of certain substances authorised for oenological purposes Article 5 Restrictions on the use of certain substances The substances authorised for oenological purposes listed in Annex IV to Regulation (EC) No 1493/1999 may be used only subject to the limits laid down in Annex IV hereto. Article 6 The purity and identification specifications of substances used in oenological practices The purity and identification specifications of substances used in oenological practices referred to in Article 46(2)(c) of Regulation (EC) No 1493/1999 shall be those laid down in Commission Directive 96/77/EC (8). Where necessary, those purity criteria shall be supplemented by the specific requirements provided for in this Regulation. Article 7 Calcium tartrate Calcium tartrate, the use of which in assisting the precipitation of tartar is provided for in point 3(v) of Annex IV to Regulation (EC) No 1493/1999, may be used only if it meets the requirements set out in Annex V hereto. Article 8 Tartaric acid 1. Tartaric acid, the use of which for deacidification purposes is provided for in point 1(m) of Annex IV and point 3(l) of Annex IV to Regulation (EC) No 1493/1999, may be used only for products that: (a) are from the Elbling and Riesling vine varieties; and (b) are obtained from grapes harvested in the following wine-growing regions in the northern part of wine-growing zone A:  Ahr,  Rheingau,  Mittelrhein,  Mosel-Saar-Ruwer,  Nahe,  Rheinhessen,  Pfalz,  Moselle luxembourgeoise. 2. Tartaric acid, the use of which is provided for in points 1(l) and (m) and points 3(k) and (l) of Annex IV to Regulation (EC) No 1493/1999, also called L-tartaric acid, must be of agricultural origin and extracted specifically from wine products. It must also comply with the purity criteria laid down in Directive 96/77/EC. Article 9 Aleppo pine resin 1. Aleppo pine resin, the use of which is provided for in point 1(n) of Annex IV to Regulation (EC) No 1493/1999, may be used only to produce retsina table wine. This oenological practice may be carried out only: (a) in the geographical territory of Greece; (b) using grape must from grape varieties, areas of production and wine-making areas as specified in the Greek provisions in force at 31 December 1980; (c) by adding 1 000 grams or less of resin per hectolitre of the product used, before fermentation or, where the actual alcoholic strength by volume does not exceed one third of the overall alcoholic strength by volume, during fermentation. 2. Greece shall notify the Commission in advance if it intends to amend the provisions referred to in paragraph 1(b). If the Commission does not respond within two months of such notification, Greece may implement the planned amendments. Article 10 Beta-glucanase Beta-glucanase, the use of which is provided for in point 1(j) and point 3(m) of Annex IV to Regulation (EC) No 1493/1999, may be used only if it meets the requirements set out in Annex VI hereto. Article 11 Lactic bacteria Lactic bacteria, the use of which is provided for in point 1(q) and point 3(z) of Annex IV to Regulation (EC) No 1493/1999, may be used only if they meet the requirements set out in Annex VII hereto. Article 12 Lysozyme Lysozyme, the use of which is provided for in point 1(r) and point 3(zb) of Annex IV to Regulation (EC) No 1493/1999, may be used only if it meets the requirements set out in Annex VIII hereto. Article 13 Ion exchange resins The ion exchange resins which may be used in accordance with point 2(h) of Annex IV to Regulation (EC) No 1493/1999 shall be styrene and divinylbenzene copolymers containing sulphonic acid or ammonium groups. They must comply with the requirements laid down in Regulation (EC) No 1935/2004 of the European Parliament and of the Council (9) and Community and national provisions adopted in implementation thereof. In addition, when tested by the method of analysis laid down in Annex IX hereto, they must not lose more than 1 mg/l of organic matter into any of the solvents listed. They must be regenerated with substances permitted for use in the preparation of foodstuffs. These resins may be used only under the supervision of an oenologist or technician and in installations approved by the authorities of the Member States on whose territory they are used. Such authorities shall lay down the duties and responsibility incumbent on approved oenologists and technicians. Article 14 Potassium ferrocyanide Potassium ferrocyanide, the use of which is provided for in point 3(p) of Annex IV to Regulation (EC) No 1493/1999, may be used only under the supervision of an oenologist or technician officially approved by the authorities of the Member State in whose territory the process is carried out, the extent of whose responsibility shall be fixed, if necessary, by the Member State concerned. After treatment with potassium ferrocyanide, the wine must contain traces of iron. Supervision of the use of the product covered by this Article shall be governed by the provisions adopted by the Member States. Article 15 Calcium phytate Calcium phytate, the use of which is provided for in point 3(p) of Annex IV to Regulation (EC) No 1493/1999, may be used only under the supervision of an oenologist or technician officially approved by the authorities of the Member State in whose territory the process is carried out, the extent of whose responsibility shall be fixed, if necessary, by the Member State concerned. After treatment, wine must contain traces of iron. Supervision of the use of the product referred to in the first paragraph shall be governed by the provisions adopted by the Member States. Article 16 DL-tartaric acid DL-tartaric acid, the use of which is provided for in point 3(s) of Annex IV to Regulation (EC) No 1493/1999, may be used only under the supervision of an oenologist or technician officially approved by the authorities of the Member State in whose territory the process is carried out, the extent of whose responsibility shall be fixed, if necessary, by the Member State concerned. Supervision of the use of the product covered by this Article shall be governed by the provisions adopted by the Member States. Article 17 Dimethyldicarbonate The addition of dimethyldicarbonate provided for in of point 3(zc) of Annex IV to Regulation (EC) No 1493/1999 may be carried out only within the limits laid down in Annex IV hereto and where it meets the requirements of Annex X hereto. Article 18 Electrodialysis treatment Electrodialysis treatment, the use of which to ensure the tartaric stabilisation of wine is provided for in point 4(b) of Annex IV to Regulation (EC) No 1493/1999, may be used only if it meets the requirements set out in Annex XI hereto. Article 19 Urease Urease, the use of which to reduce the level of urea in wine is provided for in point 4(c) of Annex IV to Regulation (EC) No 1493/1999, may be used only if it meets the requirements and purity criteria set out in Annex XII hereto. Article 20 Addition of oxygen The addition of oxygen, which is provided for in point 4(a) of Annex IV to Regulation (EC) No 1493/1999, must be carried out using pure gaseous oxygen. Article 21 Pouring of wine or grape must to lees or grape marc or pressed aszÃ º pulp The pouring of wine or grape must to lees or grape marc or pressed aszÃ º pulp, provided for in point 4(d) of Annex IV to Regulation (EC) No 1493/1999, shall be carried out as follows, in accordance with the Hungarian provisions in force on 1 May 2004: (a) the Tokaji fordÃ ­tÃ ¡s shall be prepared by pouring must or wine on the pressed aszÃ º pulp; (b) the Tokaji mÃ ¡slÃ ¡s shall be prepared by pouring must or wine on the lees of szamorodni or aszÃ º. Article 22 Use of pieces of oak wood The usage of pieces of oak wood provided for in point 4(e) of Annex IV to Regulation (EC) No 1493/1999 may be carried out only where it meets the requirements set out in Annex XIII hereto. CHAPTER II Specific restrictions and requirements Article 23 Sulphur dioxide content 1. The amendments to the lists of wines in point A(2) of Annex V to Regulation (EC) No 1493/1999 shall be as set out in Annex XIV hereto. 2. The following may be offered for direct human consumption until stocks are exhausted:  wine, other than liqueur wines and sparkling wines, produced in the Community, with the exception of Portugal, before 1 September 1986, and  wine, other than liqueur wines and sparkling wines, originating in third countries or in Portugal and imported into the Community before 1 September 1987, provided that their total sulphur dioxide content on release to the market for direct human consumption does not exceed: (a) 175 milligrams per litre for red wines; (b) 225 milligrams per litre for white and rosÃ © wines; (c) notwithstanding points (a) and (b), for wines with a residual sugar content expressed as invert sugar of not less than five grams per litre, 225 milligrams per litre for red wines and 275 milligrams per litre for white and rosÃ © wines. In addition, the following may be offered for direct human consumption in the country of production and for export to third countries until stocks are exhausted:  wine produced in Spain before 1 September 1986, the total sulphur dioxide content of which does not exceed the maximum laid down by the Spanish provisions in force before that date, and  wine produced in Portugal before 1 January 1991, the total sulphur dioxide content of which does not exceed the maximum laid down by the Portuguese provisions in force before that date. 3. Sparkling wines originating in third countries and Portugal and imported into the Community before 1 September 1987 may be offered for direct human consumption until stocks are exhausted provided that their total sulphur dioxide content does not exceed:  250 milligrams per litre for sparkling wines, and  200 milligrams per litre for quality sparkling wines. In addition, the following may be offered for direct human consumption in the country of production and for export to third countries until stocks are exhausted:  wine produced in Spain before 1 September 1986, the total sulphur dioxide content of which does not exceed the maximum laid down by the Spanish provisions in force before that date, and  wine produced in Portugal before 1 January 1991, the total sulphur dioxide content of which does not exceed the maximum laid down by the Portuguese provisions in force before that date. 4. The cases where the Member States may authorise, because of weather conditions, that the maximum total sulphur dioxide content of wine, which is set at less than 300 milligrams per litre in point A of Annex V to Regulation (EC) No 1493/1999, be increased by a maximum of 40 milligrams per litre for certain wines produced in certain wine-growing zones within their territory shall be as listed in Annex XV hereto. Article 24 Volatile acid content The wines covered by exceptions regarding the maximum volatile acid content in accordance with point B(3) of Annex V to Regulation (EC) No 1493/1999 shall be as set out in Annex XVI hereto. Article 25 Use of calcium sulphate in certain liqueur wines Derogations regarding the use of calcium sulphate as referred to in point J(4)(b) of Annex V to Regulation (EC) No 1493/1999 may be granted only for the following Spanish wines: (a) Vino generoso as defined in point L(8) of Annex VI to Regulation (EC) No 1493/1999; (b) Vino generoso de licor as defined in point L(11) of Annex VI to Regulation (EC) No 1493/1999. TITLE III OENOLOGICAL PRACTICES CHAPTER I Enrichment Article 26 Authorisation to use sucrose The wine-growing regions where the use of sucrose is authorised pursuant to point D(3) of Annex V to Regulation (EC) No 1493/1999 shall be as follows: (a) wine-growing zone A; (b) wine-growing zone B; (c) wine-growing zone C, with the exception of vineyards in Italy, Greece, Spain and Portugal and vineyards in the French departments under jurisdiction of the courts of appeal of:  Aix-en-Provence,  NÃ ®mes,  Montpellier,  Toulouse,  Agen,  Pau,  Bordeaux,  Bastia. However, enrichment by dry sugaring may be authorised by the national authorities as an exception in the French departments referred to in point (c). France shall notify the Commission and the other Member States forthwith of any such authorisations. Article 27 Enrichment in the event of exceptionally unfavourable weather conditions The years during which an increase in the alcoholic strength by volume as referred to in point C(3) of Annex V to Regulation (EC) No 1493/1999 may be authorised in accordance with the procedure referred to in Article 75(2) of that Regulation because of exceptionally unfavourable weather conditions in accordance with point C(4) of that Annex, and the wine-growing zones, geographical regions and varieties concerned, where applicable, shall be as set out in Annex XVII hereto. Article 28 Enrichment of the cuvÃ ©e for sparkling wines In accordance with point H(4) and point I(5) of Annex V and point K(11) of Annex VI to Regulation (EC) No 1493/1999, each Member State may authorise the enrichment of the cuvÃ ©e at the place of preparation of sparkling wines, provided that: (a) none of the constituents of the cuvÃ ©e has previously undergone enrichment; (b) the said constituents are derived solely from grapes harvested in its territory; (c) the enrichment is carried out in a single operation; (d) the following limits are not exceeded: (i) 3,5 % vol. for a cuvÃ ©e comprising constituents from wine-growing zone A, provided that the natural alcoholic strength by volume of each constituent is at least 5 % vol.; (ii) 2,5 % vol. for a cuvÃ ©e comprising constituents from wine-growing zone B, provided that the natural alcoholic strength by volume of each constituent is at least 6 % vol.; (iii) 2 % vol. for a cuvÃ ©e comprising constituents from wine-growing zones C I a, C I b, C II and C III, provided that the natural alcoholic strength by volume of each constituent is at least 7,5 % vol., 8 % vol., 8,5 % vol. and 9 % vol. respectively; (e) the method used is the addition of sucrose, of concentrated grape must or of rectified concentrated grape must. The limits referred to in point (d) of the first paragraph shall be without prejudice to the application of Article 44(3) of Regulation (EC) No 1493/1999 to cuvÃ ©es intended for the preparation of sparkling wines as referred to in point 15 of Annex I to that Regulation. Article 29 Administrative rules applicable to enrichment 1. Notifications as referred to in point G(5) of Annex V to Regulation (EC) No 1493/1999 relating to operations to increase alcoholic strength shall be made by the natural or legal persons carrying out the operations concerned and in compliance with suitable time limits and control conditions set by the competent authority of the Member State on whose territory the operation takes place. 2. Notifications as referred to in paragraph 1 shall be made in writing and shall include the following information: (a) the name and address of the person making the notification; (b) the place where the operation is to be carried out; (c) the date and time when the operation is to commence; (d) the description of the product undergoing the operation; (e) the process used for the operation, with details of the type of product to be used. 3. Member States may allow prior notifications covering several operations or a specified period to be sent to the competent authorities. Such notifications shall be accepted only if the person making the notification keeps a written record of each enrichment operation as provided for in paragraph 6 and of the information required by paragraph 2. 4. Where the person concerned is prevented by reasons of force majeure from carrying out the notified operation in due time, Member States shall specify the conditions under which that person is to submit a new notification to the competent authority so that the necessary checks can be carried out. They shall notify such provisions in writing to the Commission. 5. Notifications as referred to in paragraph 1 shall not be required in Luxembourg. 6. The particulars relating to operations to increase alcoholic strength shall be entered in the records immediately after the operation is completed, in accordance with the provisions adopted pursuant to Article 70 of Regulation (EC) No 1493/1999. In cases where prior notifications covering several operations do not indicate the date and time when the operations are to commence, an entry must also be made in the records before each operation commences. CHAPTER II Acidification and deacidification Article 30 Administrative rules applicable to acidification and deacidification 1. In the case of acidification and deacidification, operators shall make notifications as referred to in point G(5) of Annex V to Regulation (EC) No 1493/1999 not later than the second day following the first operation carried out in any wine year. Such notifications shall be valid for all operations in that wine year. 2. Notifications as referred to in paragraph 1 shall be made in writing and shall include the following information: (a) the name and address of the person making the notification; (b) the type of operation involved; (c) the place where the operation took place. 3. The particulars relating to each acidification and deacidification operation shall be entered in the records in accordance with the provisions adopted pursuant to Article 70 of Regulation (EC) No 1493/1999. CHAPTER III Common rules applicable to enrichment, acidification and deacidification Article 31 Acidification and enrichment of one and the same product The cases where acidification and enrichment of one and the same product within the meaning of Annex I to Regulation (EC) No 1493/1999 are permitted in accordance with point E(7) of Annex V thereto shall be decided in accordance with the procedure referred to in Article 75(2) of that Regulation and shall be as set out in Annex XVIII hereto. Article 32 General rules applicable to enrichment, acidification and deacidification of products other than wine The processes referred to in point G(1) of Annex V to Regulation (EC) No 1493/1999 must be carried out in a single operation. However, Member States may permit some of these processes to be carried out in more than one operation where this improves the vinification of the products concerned. In such cases, the limits laid down in Annex V to Regulation (EC) No 1493/1999 shall apply to the whole operation concerned. Article 33 Derogation from the dates laid down for enrichment, acidification and deacidification Notwithstanding the dates laid down in point G(7) of Annex V to Regulation (EC) No 1493/1999, enrichment, acidification and deacidification operations may be carried out before the dates set out in Annex XIX hereto. CHAPTER IV Sweetening Article 34 Technical rules applicable to sweetening The sweetening of table wines and quality wines psr shall be authorised only at the production and wholesale stages. Article 35 Administrative rules applicable to sweetening 1. Any natural or legal person intending to carry out a sweetening operation shall notify the competent authority of the Member State on whose territory the operation is to take place. 2. Notifications shall be made in writing and must reach the competent authority at least 48 hours before the day on which the operation is to take place. However, where an undertaking frequently or continuously carries out sweetening operations, Member States may allow a notification covering several operations or a specified period to be sent to the competent authorities. Such notification shall be accepted only on condition that the undertaking keeps a written record of each sweetening operation and records the information required by paragraph 3. 3. Notifications shall include the following information: (a) for sweetening operations carried out in accordance with point F(1)(a) of Annex V and point G(2) of Annex VI to Regulation (EC) No 1493/1999: (i) the quantity and the total and actual alcoholic strengths of the table wine or the quality wine psr to be sweetened; (ii) the quantity and the total and actual alcoholic strengths of the grape must to be added; (iii) the total and actual alcoholic strengths of the table wine or quality wine psr after sweetening; (b) for sweetening operations carried out in accordance with point F(1)(b) of Annex V and point G(2) of Annex VI to Regulation (EC) No 1493/1999: (i) the quantity and the total and actual alcoholic strengths of the table wine or the quality wine psr to be sweetened; (ii) the quantity and the total and actual alcoholic strengths of the grape must or the quantity and density of the concentrated grape must to be added, as the case may be; (iii) the total and actual alcoholic strengths of the table wine or quality wine psr after sweetening. 4. The persons referred to in paragraph 1 shall keep goods inwards and outwards registers showing the quantities of grape must or concentrated grape must which they are holding for sweetening operations. Article 36 Sweetening of certain imported wines The sweetening of imported wines as referred to in point F(3) of Annex V to Regulation (EC) No 1493/1999 shall be subject to the conditions laid down in Articles 34 and 35 of this Regulation. Article 37 Specific rules applicable to the sweetening of liqueur wines 1. Sweetening under the conditions laid down in the second indent of point J(6)(a) of Annex V to Regulation (EC) No 1493/1999 shall be authorised for vino generoso de licor as defined in point L(11) of Annex VI to that Regulation. 2. Sweetening under the conditions laid down in the third indent of point J(6)(a) of Annex V to Regulation (EC) No 1493/1999 shall be authorised for Madeira quality liqueur wine psr. CHAPTER V Coupage Article 38 Definition 1. Coupage within the meaning of Article 46(2)(b) of Regulation (EC) No 1493/1999 shall mean: the mixing together of wines or musts coming from: (a) different States; (b) different wine-growing zones in the Community within the meaning of Annex III to Regulation (EC) No 1493/1999 or different production zones in a third country; (c) the same wine-growing zone in the Community or the same production zone in a third country but being of different geographical origins, vine varieties, or harvest years provided that these origins, varieties or years are specified or required to be specified in the description of the product concerned; or (d) different categories of wines or musts. 2. The following shall be regarded as different categories of wine or must: (a) red wine, white wine and the musts or wines suitable for yielding one of these categories of wine; (b) table wine, quality wine psr and the musts or wines suitable for yielding one of these categories of wine. For the purposes of this paragraph, rosÃ © wine shall be regarded as red wine. 3. The following processes shall not be regarded as coupage: (a) the addition of concentrated grape must or of rectified concentrated grape must to increase the natural alcoholic strength of the product concerned; (b) the sweetening: (i) of a table wine; (ii) of a quality wine psr where the sweetener comes from the specified region whose name it bears or is rectified concentrated grape must; (c) the production of a quality wine psr in accordance with traditional practices as referred to in point D(2) of Annex VI to Regulation (EC) No 1493/1999. Article 39 General rules applicable to coupage 1. Coupage or blending of the following products shall be prohibited if any of the ingredients do not comply with Regulation (EC) No 1493/1999 or with this Regulation: (a) table wines with each other; or (b) wines suitable for yielding table wines with each other or with table wines; or (c) quality wines psr with each other. 2. The result of mixing fresh grapes, grape must, grape must in fermentation or new wine still in fermentation, where any of those products does not possess the required characteristics for obtaining table wine or wine suitable for yielding table wine, with products suitable for yielding such wines or with table wine, shall not be considered to be table wine or wine suitable for yielding table wine. 3. Where coupage takes place and subject to the following paragraphs, the only products which may be considered to be table wines shall be those resulting from coupage of table wines with each other or coupage of table wines with wines suitable for yielding table wines, provided that such wines suitable for yielding table wines have a total natural alcoholic strength by volume not exceeding 17 % vol. 4. Without prejudice to Article 44(7) of Regulation (EC) No 1493/1999, coupage of a wine suitable for yielding a table wine with: (a) a table wine may yield a table wine only if the operation is carried out in the wine-growing zone where the wine suitable for yielding a table wine has been produced; (b) another wine suitable for yielding a table wine may yield a table wine only if: (i) the second wine suitable for yielding a table wine has been produced in the same wine-growing zone; and (ii) the operation is carried out in the same wine-growing zone. 5. Coupage of a grape must or a table wine which has undergone the oenological practice referred to in point 1(n) of Annex IV to Regulation (EC) No 1493/1999 with a grape must or a wine which has not undergone that practice shall be prohibited. CHAPTER VI Addition of other products Article 40 Addition of distillate to liqueur wines and certain quality liqueur wines psr The characteristics of wine distillate and dried-grape distillate which may be added to liqueur wines and certain quality liqueur wines psr in accordance with the second indent of point J(2)(a)(i) of Annex V to Regulation (EC) No 1493/1999 shall be as laid down in Annex XX hereto. Article 41 Addition of other products to, and use of grape must in the preparation of, certain quality liqueur wines psr 1. The list of quality liqueur wines psr the preparation of which involves the use of grape must or a mixture thereof with wine in accordance with point J(1) of Annex V to Regulation (EC) No 1493/1999 shall be as set out in Part A of Annex XXI hereto. 2. The list of quality liqueur wines psr to which the products referred to in point J(2)(b) of Annex V to Regulation (EC) No 1493/1999 may be added shall be as set out in Annex XXI(B) hereto. Article 42 Addition of alcohol to semi-sparkling wine Pursuant to Article 42(3) of Regulation (EC) No 1493/1999, the addition of alcohol to semi-sparkling wine shall not lead to an increase of more than 0,5 % vol. in the total alcoholic strength by volume of the semi-sparkling wine. Alcohol may only be added in the form of expedition liqueur and provided that such a method is allowed under the regulations in force in the producer Member State and that such regulations have been communicated to the Commission and to the other Member States. CHAPTER VII Requirements applicable to ageing Article 43 Ageing of certain liqueur wines Ageing under the conditions laid down in point J(6)(c) of Annex V to Regulation (EC) No 1493/1999 shall be authorised for Madeira quality liqueur wine psr. TITLE IV EXPERIMENTAL USE OF NEW OENOLOGICAL PRACTICES Article 44 General rules 1. For experimental purposes as referred to in Article 46(2)(f) of Regulation (EC) No 1493/1999, each Member State may authorise the use of certain oenological practices or processes not provided for in that Regulation or in this Regulation, for a maximum of three years, on condition that: (a) the practices and processes concerned meet the requirements laid down in Article 42(2) of Regulation (EC) No 1493/1999; (b) such practices and processes are applied to quantities not exceeding 50 000 hectolitres per year for any one experiment; (c) the products obtained are not sent outside the Member State on whose territory the experiment was conducted; (d) the Member State concerned informs the Commission and the other Member States at the beginning of the experiment of the terms of each authorisation. Experiment shall mean an operation or operations carried out in the context of a well-defined research project with a single experimental protocol. 2. Before the end of the period referred to in paragraph 1, the Member State concerned shall forward to the Commission a report on the authorised experiment and the Commission shall notify the other Member States of the results thereof. Depending on these results, the Member State concerned may apply to the Commission for authorisation to continue the experiment, possibly with a larger quantity than in the original experiment, for a further maximum period of three years. The Member State shall submit an appropriate dossier in support of its application. 3. The Commission, acting in accordance with the procedure referred to in Article 75(2) of Regulation (EC) No 1493/1999, shall decide on the application referred to in paragraph 2 of this Article; at the same time, it may decide to allow the experiment to be continued in other Member States under the same terms. 4. At the end of the period referred to in paragraph 1 or, where applicable, paragraph 2, and after gathering all the information on the experiment, the Commission may, if appropriate, submit to the Council a proposal for definitive authorisation of the oenological practice or process covered by the experiment. TITLE V FINAL PROVISIONS Article 45 Wine produced before 1 August 2000 Wine produced before 1 August 2000 may be offered or supplied for direct human consumption provided that it complies with the Community or national rules in force prior to that date. Article 46 Requirements for distillation, movement and use of products not complying with Regulation (EC) No 1493/1999 or with this Regulation 1. Products which, pursuant to Article 45(1) of Regulation (EC) No 1493/1999, may not be offered or supplied for direct human consumption shall be destroyed. However, Member States may authorise the use of certain products the characteristics of which they shall determine, by distilleries or vinegar factories or for industrial purposes. 2. Such products may not be held without legitimate cause by producers or traders and they may be moved only to distilleries, vinegar factories, establishments using them for industrial purposes or products or elimination plants. 3. Member States may have denaturing agents or indicators added to wines as referred to in paragraph 1 in order to make them more easily identifiable. Where justified, they may also prohibit the uses provided for in paragraph 1 and have the products eliminated. Article 47 Applicable Community methods for the analysis of wines Regulation (EEC) No 2676/90 shall apply to products covered by Regulation (EC) No 1493/1999. Article 48 Repeal Regulation (EC) No 1622/2000 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex XXIII. Article 49 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2008. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 194, 31.7.2000, p. 1. Regulation as last amended by Regulation (EC) No 1300/2007 (OJ L 289, 7.11.2007, p. 8). (3) See Annex XXII. (4) OJ L 54, 5.3.1979, p. 1. (5) OJ L 367, 31.12.1985, p. 39. (6) OJ L 54, 5.3.1979, p. 130. (7) OJ L 272, 3.10.1990, p. 1. Regulation as last amended by Regulation (EC) No 1293/2005 (OJ L 205, 6.8.2005, p. 12). (8) OJ L 339, 30.12.1996, p. 1. (9) OJ L 338, 13.11.2004, p. 4. ANNEX I List of vine varieties grapes of which may, notwithstanding Article 42(5) of Regulation (EC) No 1493/1999, be used in the preparation of the products covered by that provision (Article 2 of this Regulation) (p. m.) ANNEX II Years when products from wine-growing zones A and B not possessing the minimum natural alcoholic strength by volume laid down by Regulation (EC) No 1493/1999 may be used for the production of sparkling wine, aerated sparkling wine and aerated semi-sparkling wine (Article 3 of this Regulation) (p. m.) ANNEX III A. List of vine varieties grapes of which may be used to constitute the cuvÃ ©e for preparing quality sparkling wines of the aromatic type and quality sparkling wines psr of the aromatic type (Article 4(1) of this Regulation) Aleatico N Ã Ã Ã Ã Ã Ã ¹Ã ºÃ ¿ (Assyrtiko) Bourboulenc B Brachetto N Clairette B Colombard B Csaba gyÃ ¶ngye B Cserszegi fÃ ±szeres B Freisa N Gamay N GewÃ ¼rztraminer Rs GirÃ ² N Ã Ã »Ã Ã ºÃ µÃ Ã ¯Ã ¸Ã Ã ± (Glykerythra) Huxelrebe Irsai OlivÃ ©r B Macabeu B All the malvoisies Mauzac blanc and rosÃ © Monica N Ã Ã ¿Ã Ã Ã ¿Ã Ã ¯Ã »Ã µÃ Ã ¿ (Moschofilero) MÃ ¼ller-Thurgau B All the muscatels NektÃ ¡r PÃ ¡lava B Parellada B Perle B Piquepoul B Poulsard Prosecco Ã ¡Ã ¿Ã ´Ã ¯Ã Ã ·Ã  (Roditis) Scheurebe Torbato ZefÃ ­r B B. Derogations referred to in point I(3)(a) of Annex V and point K(10)(a) of Annex VI to Regulation (EC) No 1493/1999 regarding the constitution of the cuvÃ ©e for preparing quality sparkling wines of the aromatic type and quality sparkling wines psr of the aromatic type (Article 4(2) of this Regulation) Notwithstanding point K(10)(a) of Annex VI, quality sparkling wines psr of the aromatic type may be produced by using as constituents of the cuvÃ ©e wines obtained from grapes of the Prosecco vine variety harvested in the specified regions of the designations of origin Conegliano-Valdobbiadene and Montello e Colli Asolani. ANNEX IV Restrictions on the use of certain substances (Article 5 of this Regulation) The maximum limits applying to the use of the substances referred to in Annex IV to Regulation (EC) No 1493/1999 in accordance with the conditions laid down therein are as follows: Substances Use with fresh grapes, grape must, grape must in fermentation, grape must in fermentation obtained from raisined grapes, concentrated grape must and new wine still in fermentation Use with grape must in fermentation intended for direct human consumption as such, wine suitable for producing table wine, sparkling wine, aerated sparkling wine, semi-sparkling wine, aerated semi-sparkling wine, liqueur wine and quality wines psr Preparations of yeast cell wall 40 g/hl 40 g/hl Carbon dioxide maximum content in wine thus treated: 2 g/l L-ascorbic acid 250 mg/l 250 mg/l; the maximum content in wine thus treated must not exceed 250 mg/l Citric acid maximum content in wine thus treated: 1 g/l Metatartaric acid 100 mg/l Copper sulphate 1 g/hl provided the copper content of the product thus treated does not exceed 1 mg/l Charcoal for oenological use 100 g dry weight per hl 100 g dry weight per hl Nutritive salts: diammonium phosphate or ammonium sulphate 1 g/l (expressed in salt) (1) 0,3 g/l (expressed in salt) for the preparation of sparkling wine Ammonium sulphite or ammonium bisulphite 0,2 g/l (expressed in salt) (2) Growth factors: thiamine in the form of thiamine hydrochloride 0,6 mg/l (expressed in thiamine) 0,6 mg/l (expressed in thiamine) for the preparation of sparkling wine Polyvinylpolypyrrolidone 80 g/hl 80 g/hl Calcium tartrate 200 g/hl Calcium phytate 8 g/hl Lysozyme 500 mg/l (3) 500 mg/l (4) Dimethyldicarbonate 200 mg/l; residues not detectable in the wine placed on the market (1) These products may also be used in combination, up to an overall limit of 1 g/l, without prejudice to the 0,2 g/l limit set above. (2) These products may also be used in combination, up to an overall limit of 1 g/l, without prejudice to the 0,2 g/l limit set above. (3) Where added to both the must and the wine, the total quantity must not exceed the limit of 500 mg/l. (4) Where added to both the must and the wine, the total quantity must not exceed the limit of 500 mg/l. ANNEX V Requirements for calcium tartrate (Article 7 of this Regulation) AREA OF APPLICATION Calcium tartrate is added to wine as a technological adjuvant to assist the precipitation of tartar and help the tartaric stabilisation of the wine by reducing the final potassium hydrogen tartrate and calcium tartrate concentrations. REQUIREMENTS  The maximum dose is fixed in Annex IV hereto.  Where calcium tartrate is added, the wine must be shaken and cooled and the crystals formed must be separated by physical processes. ANNEX VI Requirements for beta-glucanase (Article 10 of this Regulation) 1. International code for beta-glucanase: E.C. 3-2-1-58 2. Beta-glucan hydrolase (breaking down the glucan in Botrytis cinerea) 3. Origin: Trichoderma harzianum 4. Area of application: breaking down the beta-glucans present in wines, in particular those produced from botrytised grapes 5. Maximum dose: 3 g of the enzymatic preparation containing 25 % total organic solids (TOS) per hectolitre 6. Chemical and microbiological purity specifications: Loss on drying: Less than 10 % Heavy metals: Less than 30 ppm Pb: Less than 10 ppm As: Less than 3 ppm Total coliforms: Absent Escherichia coli Absent in 25 g sample Salmonella spp: Absent in 25 g sample Aerobic count: Less than 5 Ã  104 cells/g ANNEX VII Lactic bacteria (Article 11 of this Regulation) REQUIREMENTS Lactic bacteria, the use of which is provided for in point 1(q) and point 3(z) of Annex IV to Regulation (EC) No 1493/1999, must belong to the genera Leuconostoc, Lactobacillus and/or Pediococcus. They must convert the malic acid in must or wine into lactic acid and not affect the taste. They must have been isolated from grapes, must, wine or products made from grapes. The name of the genus and species and the reference of the strain must be shown on the label, with the origin and the strain breeder. Prior authorisation must be obtained for genetic manipulation of lactic bacteria. FORM They must be used in liquid or frozen form or as a powder obtained by lyophilisation, in pure culture or associated culture. IMMOBILISED BACTERIA The carrier medium for a preparation of immobilised lactic bacteria must be inert and must be permitted for use in winemaking. CONTROLS Chemical: the same requirements as regards screened substances as in other oenological preparations, and heavy metals in particular. Microbiological:  the level of revivifiable lactic bacteria must be 108/g or 107/ml or more;  the level of lactic bacteria of a species different from the strain or strains indicated must be less than 0,01 % of the total revivifiable lactic bacteria;  the level of aerobic bacteria must be less than 103 per gram of powder or per millilitre;  the total yeast content must be less than 103 per gram of powder or per millilitre;  the mould content must be less than 103 per gram of powder or per millilitre. ADDITIVES Additives used in preparing the culture or reactivation of lactic bacteria must be substances permitted for use in foodstuffs and must be mentioned on the label. DATE OF PRODUCTION The manufacturer must indicate the date on which the product left the factory. USE The manufacturer must indicate instructions for use or the reactivation method. PRESERVATION The storage conditions must be clearly marked on the label. METHODS OF ANALYSIS  lactic bacteria: medium A1, B2 or C3 with the utilisation method for the strain as indicated by the producer,  aerobic bacteria: Bacto-Agar medium,  yeasts: Malt-Wickerham medium,  mould: Malt-Wickerham or Czapeck medium. Medium A Yeast extract 5 g Meat extract 10 g Trypsic peptone 15 g Sodium acetate 5 g Ammonium citrate 2 g Tween 80 1 g Manganous sulphate 0,050 g Magnesium sulphate 0,200 g Glucose 20 g Water to make up 1 000 ml pH 5,4 Medium B Tomato juice 250 ml Difco-yeast extract 5 g Peptone 5 g L-malic acid 3 g Tween 80 1 drop Manganous sulphate 0,050 g Magnesium sulphate 0,200 g Water to make up 1 000 ml pH 4,8 Medium C Glucose 5 g Tryptone Difco 2 g Peptone Difco 5 g Liver extract 1 g Tween 80 0,05 g Tomato juice diluted 4,2 times filtered with Whatman No 1 1 000 ml pH 5,5 ANNEX VIII Requirements for lysozyme (Article 12 of this Regulation) AREA OF APPLICATION Lysozyme may be added to grape must, grape must in fermentation and wine, for the following purpose: to control the growth and activity of the bacteria responsible for malolactic fermentation in these products. REQUIREMENTS:  the maximum dose is fixed in Annex IV to this Regulation,  the product used must comply with the purity criteria laid down in Directive 96/77/EC. ANNEX IX Determination of the loss of organic matter from ion exchange resins (Article 13 of this Regulation) 1. SCOPE AND AREA OF APPLICATION The method determines the loss of organic matter from ion exchange resins. 2. DEFINITION The loss of organic matter from ion exchange resins. The loss of organic matter is determined by the method specified. 3. PRINCIPLE Extracting solvents are passed through prepared resins and the weight of organic matter extracted is determined gravimetrically. 4. REAGENTS All reagents shall be of analytical quality. Extracting solvents. 4.1. Distilled water or deionised water of equivalent purity. 4.2. Ethanol, 15 % v/v. Prepare by mixing 15 parts of absolute ethanol with 85 parts of water (point 4.1). 4.3. Acetic acid, 5 % m/m. Prepare by mixing 5 parts of glacial acetic acid with 95 parts of water (point 4.1). 5. APPARATUS 5.1. Ion exchange chromatography columns. 5.2. Measuring cylinders, capacity 2 l. 5.3. Evaporating dishes capable of withstanding a muffle furnace at 850 °C. 5.4. Drying oven, thermostatically controlled at 105 ± 2 °C. 5.5. Muffle furnace, thermostatically controlled at 850 ± 25 °C. 5.6. Analytical balance, accurate to 0,1 mg. 5.7. Evaporator, hotplate or infrared evaporator. 6. PROCEDURE 6.1. Add to each of three separate ion exchange chromatography columns (point 5.1) 50 ml of the ion exchange resin to be tested, washed and treated in accordance with the manufacturer's directions for preparing resins for use with food. 6.2. For the anionic resins, pass the three extracting solvents (points 4.1, 4.2 and 4.3) separately through the prepared columns (point 6.1) at a flow rate of 350 to 450 ml/h. Discard the first litre of eluate in each case and collect the next two litres in measuring cylinders (point 5.2). For the cationic resins, pass only solvents referred to in points 4.1 and 4.2 through the columns prepared for this purpose. 6.3. Evaporate the three eluates over a hotplate or with an infrared evaporator (point 5.7) in separate evaporating dishes (point 5.3) which have been previously cleaned and weighed (m0). Place the dishes in an oven (point 5.4) and dry to constant weight (m1). 6.4. After recording the constant weight (point 6.3), place the evaporating dish in the muffle furnace (point 5.5) and ash to constant weight (m2). 6.5. Calculate the organic matter extracted (point 7.1). If the result is greater than 1 mg/l, carry out a blank test on the reagents and recalculate the weight of organic matter extracted. The blank test shall be carried out by repeating the operations referred to in points 6.3 and 6.4 but using two litres of the extracting solvent, to give weights m3 and m4 in points 6.3 and 6.4 respectively. 7. EXPRESSION OF RESULTS 7.1. Formula and calculation of results The organic matter extracted from ion exchange resins, in mg/l, is given by: 500 (m1  m2) where m1 and m2 are expressed in grams. The corrected weight (mg/l) of the organic matter extracted from ion exchange resins is given by: 500 (m1  m2  m3 + m4) where m1, m2, m3 and m4 are expressed in grams. 7.2. The difference in the results between two parallel determinations carried out on the same sample must not exceed 0,2 mg/l. ANNEX X Requirements for dimethyldicarbonate (Article 17 of this Regulation) AREA OF APPLICATION Dimethyldicarbonate may be added to wine for the following purpose: microbiological stabilisation of bottled wine containing fermentable sugar. REQUIREMENTS  the addition must be carried out only a short time prior to bottling, defined as putting the product concerned up for commercial purposes in containers of a capacity not exceeding 60 litres;  the treatment may only be applied to wine with a sugar content of not less than 5 g/l;  the maximum dose is fixed in Annex IV hereto and the product may not be detectable in the wine placed on the market;  the product used must comply with the purity criteria laid down in Directive 96/77/EC;  this treatment is to be recorded in the register referred to in Article 70(2) of Regulation (EC) No 1493/1999. ANNEX XI Requirements for electrodialysis treatment (Article 18 of this Regulation) The purpose is to obtain tartaric stability of the wine with regard to potassium hydrogen tartrate and calcium tartrate (and other calcium salts) by extraction of ions in supersaturation in the wine under the action of an electrical field and using membranes that are either anion-permeable or cation-permeable. 1. MEMBRANE REQUIREMENTS 1.1. The membranes shall be arranged alternately in a filter-press type system or any other appropriate system separating the treatment (wine) and concentration (waste water) compartments. 1.2. The cation-permeable membranes must be designed to extract cations only, in particular K+ and Ca++. 1.3. The anion-permeable membranes must be designed to extract anions only, in particular tartrate anions. 1.4. The membranes must not excessively modify the physicochemical composition and sensory characteristics of the wine. They must meet the following requirements:  they must be manufactured according to good manufacturing practice from substances authorised for the manufacture of plastic materials intended to come into contact with foodstuffs as listed in Annex II to Commission Directive 2002/72/EC (1),  the user of the electrodialysis equipment must show that the membranes used meet the above requirements and that any replacements have been made by specialised personnel,  they must not release any substance in quantities endangering human health or affecting the taste or smell of foodstuffs and must meet the criteria laid down in Directive 2002/72/EC,  their use must not trigger interactions between their constituents and the wine liable to result in the formation of new compounds that may be toxic in the treated product. The stability of fresh electrodialysis membranes is to be determined using a simulant reproducing the physicochemical composition of the wine for investigation of possible migration of certain substances from them. The experimental method recommended is as follows: The simulant is a water-alcohol solution buffered to the pH and conductivity of the wine. Its composition is as follows:  absolute ethanol: 11 l,  potassium hydrogen tartrate: 380 g,  potassium chloride: 60 g,  concentrated sulphuric acid: 5 ml,  distilled water: to make up 100 litres. This solution is used for closed circuit migration tests on an electrodialysis stack under tension (1 volt/cell), on the basis of 50 l/m2 of anionic and cationic membranes, until 50 % demineralisation of the solution. The effluent circuit is initiated by a 5 g/l potassium chloride solution. Migrating substances are tested for in both the simulant and the effluent. Organic molecules entering into the membrane composition that are liable to migrate into the treated solution will be determined. A specific determination will be carried out for each of these constituents by an approved laboratory. The content in the simulant of all the determined compounds must be less than 50 g/l. The general rules on controls of materials in contact with foodstuffs must be applied to these membranes. 2. MEMBRANE UTILISATION REQUIREMENTS The membrane pair is formulated so that the following conditions are met:  the pH reduction of the wine is to be no more than 0,3 pH units,  the volatile acidity reduction is to be less than 0,12 g/l (2 meq expressed as acetic acid),  treatment must not affect the non-ionic constituents of the wine, in particular polyphenols and polysaccharides,  diffusion of small molecules such as ethanol is to be reduced and must not cause a reduction in alcoholic strength of more than 0,1 % vol.,  the membranes must be conserved and cleaned by approved methods with substances authorised for use in the preparation of foodstuffs,  the membranes are marked so that alternation in the stack can be checked,  the equipment is to be run using a command and control mechanism that will take account of the particular instability of each wine so as to eliminate only the supersaturation of potassium hydrogen tartrate and calcium salts,  the treatment is to be carried out under the responsibility of an oenologist or qualified technician. The treatment is to be recorded in the register referred to in Article 70(2) of Regulation (EC) No 1493/1999. (1) OJ L 220, 15.8.2002, p. 18. ANNEX XII Requirements for urease (Article 19 of this Regulation) 1. International code for urease: EC 3-5-1-5, CAS No 9002-13-5. 2. Activity: urease activity (active at acidic pH), to break down urea into ammonia and carbon dioxide. The stated activity is not less than 5 units/mg, one unit being defined as the amount that produces one Ã ¼mol of ammonia per minute at 37 °C from 5 g/l urea at pH 4. 3. Origin: Lactobacillus fermentum. 4. Area of application: breaking down urea present in wine intended for prolonged ageing, where its initial urea concentration is higher than 1 mg/l. 5. Maximum quantity to be used: 75 mg of enzyme preparation per litre of wine treated, not exceeding 375 units of urease per litre of wine. After treatment, all residual enzyme activity must be eliminated by filtering the wine (pore size < 1 Ã ¼m). 6. Chemical and microbiological purity specifications Loss on drying Less than 10 % Heavy metals Less than 30 ppm Lead Less than 10 ppm Arsenic Less than 2 ppm Total coliforms Absent Salmonella spp Absent in 25 g sample Aerobic count Less than 5 Ã  104 cells/g Urease used in the treatment of wine must be prepared under similar conditions to those for urease as covered by the opinion of the Scientific Committee for Food of 10 December 1998. ANNEX XIII Requirements for pieces of oak wood (Article 22 of this Regulation) PURPOSE, ORIGIN AND AREA OF APPLICATION Pieces of oak wood are used in winemaking, to pass on certain characteristics of oak wood to wine. The pieces of oak wood must come exclusively from the Quercus genus. They may be left in their natural state, or heated to a low, medium or high temperature, but they may not have undergone combustion, including surface combustion, nor be carbonaceous or friable to the touch. They may not have undergone any chemical, enzymatic or physical processes other than heating. No product may be added for the purpose of increasing their natural flavour or the amount of their extractible phenolic compounds. LABELLING The label must mention the origin of the botanical species of oak and the intensity of any heating, the storage conditions and safety precautions. DIMENSIONS The dimensions of the particles of wood must be such that at least 95 % in weight are retained by a 2 mm mesh filter (9 mesh). PURITY The pieces of oak wood may not release any substances in concentrations which may be harmful to health. This treatment is to be recorded in the register referred to in Article 70(2) of Regulation (EC) No 1493/1999. ANNEX XIV Derogations regarding sulphur dioxide content (Article 23(1) of this Regulation) In addition to point A of Annex V to Regulation (EC) No 1493/1999, the maximum sulphur dioxide content for wines with a residual sugar content, expressed as invert sugar, of not less than 5 grams per litre, shall be increased to: (a) 300 mg/l for:  the quality white wines psr entitled to the designation of origin Gaillac;  the quality wines psr entitled to bear the designation of origin Alto Adige and Trentino, described by the terms or one of the terms passito or vendemmia tardiva;  the quality wines psr entitled to bear the designation of origin Colli orientali del Friuli together with the term Picolit;  the quality wines psr Moscato di Pantelleria naturale and Moscato di Pantelleria;  the table wines with the following geographical indications, with a total alcoholic strength by volume higher than 15 % vol. and a residual sugar content higher than 45 g/l:  Vin de pays de Franche-ComtÃ ©,  Vin de pays des coteaux de l'Auxois,  Vin de pays de SaÃ ´ne-et-Loire,  Vin de pays des coteaux de l'ArdÃ ¨che,  Vin de pays des collines rhodaniennes,  Vin de pays du comtÃ © Tolosan,  Vin de pays des cÃ ´tes de Gascogne,  Vin de pays du Gers,  Vin de pays du Lot,  Vin de pays des cÃ ´tes du Tarn,  Vin de pays de la CorrÃ ¨ze,  Vin de pays de l'Ile de BeautÃ ©,  Vin de pays d'Oc,  Vin de pays des cÃ ´tes de Thau,  Vin de pays des coteaux de Murviel,  Vin de pays du Jardin de la France,  Vin de pays Portes de MÃ ©diterranÃ ©e,  Vin de pays des comtÃ ©s rhodaniens,  Vins de pays des cÃ ´tes de Thongue,  Vins de pays de la CÃ ´te Vermeille,  the quality wines psr described by the term pozdnÃ ­ sbÃ r,  the quality wine psr described by the term neskorÃ ½ zber; (b) 400 mg/l for:  quality white wines psr entitled to one of the following registered designations of origin: Alsace, Alsace grand cru followed by the words vendanges tardives or sÃ ©lection de grains nobles, Anjou-Coteaux de la Loire, Chaume-Premier cru des Coteaux du Layon, Coteaux du Layon followed by the name of the commune of origin, Coteaux du Layon followed by the name Chaume, Coteaux de Saumur, Pacherenc du Vic Bilh and Saussignac,  sweet wines produced from overripe grapes and sweet wines produced from raisined grapes originating in Greece, with a residual sugar content, expressed as invert sugar, of not less than 45 g/l and entitled to one of the following designations of origin: Samos (Ã £Ã ¬Ã ¼Ã ¿Ã ), Rhodes (Ã ¡Ã Ã ´Ã ¿Ã ), Patras (Ã Ã ¬Ã Ã Ã ±), Rio Patron (Ã ¡Ã ¯Ã ¿ Ã Ã ±Ã Ã Ã Ã ½), Kephallonia (Ã Ã µÃ Ã ±Ã »Ã »Ã ¿Ã ½Ã ¹Ã ¬), Limnos (Ã Ã ®Ã ¼Ã ½Ã ¿Ã ), Sitia (Ã £Ã ·Ã Ã µÃ ¯Ã ±), Santorini (Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã ·), Nemea (Ã Ã µÃ ¼Ã ­Ã ±), Daphnes (Ã Ã ±Ã Ã ½Ã ­Ã ),  the quality wines psr described by the terms vÃ ½bÃ r z bobulÃ ­, vÃ ½bÃ r z cibÃ ©b, ledovÃ © vÃ ­no and slÃ ¡movÃ © vÃ ­no,  the quality wine psr described by the terms bobuÃ ¾ovÃ ½ vÃ ½ber, hrozienkovÃ ½ vÃ ½ber and Ã ¾adovÃ ½ vÃ ½ber,  the quality wines psr entitled to bear the designation of origin: Albana di Romagna described as passito,  the Luxembourg quality wines psr described by the words vendanges tardives, vin de glace or vin de paille; (c) 350 mg/l for:  the quality wines psr described by the term vÃ ½bÃ r z hroznÃ ¯,  the quality wines psr described by the term vÃ ½ber z hrozna. In addition to point A of Annex V to Regulation (EC) No 1493/1999, the maximum sulphur dioxide content for white wine originating in Canada and with the right to the designation Icewine, with a residual sugar content, expressed as invert sugar, of not less than five g/l, shall be increased to 400 mg/l. ANNEX XV Increase in the maximum total sulphur dioxide content where the weather conditions make this necessary (Article 23(4) of this Regulation) Year Member State Wine-growing zone(s) Wines concerned 1. 2000 Germany All wine-growing zones of Germany. All wines obtained from grapes harvested in 2000. 2. 2006 Germany The wine-growing zones in the regions of Baden-WÃ ¼rttemberg, Bavaria, Hessen and Rhineland Palatinate. All wines obtained from grapes harvested in 2006. 3. 2006 France The wine-growing areas in the departments of Bas-Rhin and Haut-Rhin. All wines obtained from grapes harvested in 2006. ANNEX XVI Volatile acid content (Article 24 of this Regulation) Notwithstanding point B(1) of Annex V to Regulation (EC) No 1493/1999, the maximum volatile acid content of wine shall be: (a) for German wines: 30 milliequivalents per litre for quality wines psr meeting the requirements to be described as Eiswein or Beerenauslese; 35 milliequivalents per litre for quality wines psr meeting the requirements to be described as Trockenbeerenauslese; (b) for French wines: 25 milliequivalents per litre for the following quality wines psr:  Barsac,  Cadillac,  CÃ ©rons,  Loupiac,  Monbazillac,  Sainte-Croix-du-Mont,  Sauternes,  Anjou-Coteaux de la Loire,  Bonnezeaux,  Coteaux de lAubance,  Coteaux du Layon,  Coteaux du Layon, followed by the name of the commune of origin,  Coteaux du Layon, followed by the name Chaume,  Quarts de Chaume,  Coteaux de Saumur,  JuranÃ §on,  Pacherenc du Vic Bilh,  Alsace and Alsace grand cru, described and presented by the words vendanges tardives or sÃ ©lection de grains nobles,  Arbois, followed by the description vin de paille,  CÃ ´tes du Jura, followed by the description vin de paille,  LÃ toile, followed by the description vin de paille,  Hermitage, followed by the description vin de paille,  Chaume-Premier cru des Coteaux du Layon,  Graves supÃ ©rieurs,  Saussignac; the table wines with the following geographical indications, with a total alcoholic strength by volume higher than 15 % and a residual sugar content of more than 45 g/l:  Vin de pays de Franche-ComtÃ ©,  Vin de pays des coteaux de lAuxois,  Vin de pays de SaÃ ´ne-et-Loire,  Vin de pays des coteaux de lArdÃ ¨che,  Vin de pays des collines rhodaniennes,  Vin de pays du comtÃ © Tolosan,  Vin de pays des cÃ ´tes de Gascogne,  Vin de pays du Gers,  Vin de pays du Lot,  Vin de pays des cÃ ´tes du Tarn,  Vin de pays de la CorrÃ ¨ze,  Vin de pays de lÃ le de BeautÃ ©,  Vin de pays dOc,  Vin de pays des cÃ ´tes de Thau,  Vin de pays des coteaux de Murviel,  Vin de pays du Jardin de la France, except for the wines produced in the zone bearing the controlled designation of origin and in the areas planted with the variety Chenin, in the departments Maine-et-Loire and Indre-et-Loire,  Vin de pays Portes de MÃ ©diterranÃ ©e,  Vin de pays des comtÃ ©s rhodaniens,  Vin de pays des cÃ ´tes de Thongue,  Vin de pays de la CÃ ´te Vermeille; the following quality liqueur wines psr, described and presented by the term vin doux naturel:  Banyuls,  Banyuls rancio,  Banyuls grand cru,  Banyuls grand cru rancio,  Frontignan,  Grand Roussillon,  Grand Roussillon rancio,  Maury,  Maury rancio,  Muscat de Beaumes-de-Venise,  Muscat de Frontignan,  Muscat de Lunel,  Muscat de Mireval,  Muscat de Saint-Jean-de-Minervois,  Rasteau,  Rasteau rancio,  Rivesaltes,  Rivesaltes rancio,  Vin de Frontigan,  Muscat du Cap Corse; (c) for Italian wines: (i) 25 milliequivalents per litre for:  the quality liqueur wine psr Marsala,  the quality wines psr Moscato di Pantelleria naturale, Moscato di Pantelleria and Malvasia delle Lipari,  the quality wines psr Colli orientali del Friuli accompanied by the term Picolit,  the quality wines psr and the quality liqueur wines psr meeting the requirements to be described by the terms or one of the terms vin santo, passito, liquoroso and vendemmia tardiva, with the exception of the quality wines psr entitled to bear the designation of origin Alto Adige described by the terms or one of the terms passito and vendemmia tardiva,  table wines with a geographical indication meeting the requirements to be described by the term or one of the terms vin santo, passito, liquoroso and vendemmia tardiva,  table wines obtained from the Vernaccia di Oristano B vine variety harvested in Sardinia and meeting the requirements to be described as Vernaccia di Sardegna; (ii) 40 milliequivalents per litre for the quality wines psr entitled to bear the designation of origin Alto Adige described by the terms or one of the terms passito or vendemmia tardiva. (d) for Austrian wines:  30 milliequivalents per litre for quality wines psr meeting the requirements to be described as Beerenauslese and Eiswein, with the exception of wines described as Eiswein from the 2003 harvest,  40 milliequivalents per litre for quality wines psr meeting the requirements to be described as Ausbruch, Trockenbeerenauslese and Strohwein, and wines described as Eiswein from the 2003 harvest; (e) for wines originating in the United Kingdom: 25 milliequivalents per litre for quality wines psr described and presented by the terms botrytis or other equivalent terms, noble late harvested, special late harvested or noble harvest and meeting the requirements to be described as such; (f) for wines originating in Spain: (i) 25 milliequivalents per litre for quality wines psr meeting the requirements to be described as vendimia tardÃ ­a; (ii) 35 milliequivalents per litre for:  the quality wines psr produced from overripe grapes entitled to bear the designation of origin Ribeiro,  the quality wines psr described by the term generoso or generoso de licor and entitled to bear the designation of origin Condado de Huelva, Jerez-Xerez-Sherry, Manzanilla-SanlÃ ºcar de Barrameda, MÃ ¡laga or Montilla-Moriles; (g) for wines originating in Canada: 35 milliequivalents per litre for wines described by the words Icewine; (h) for Hungarian wines: 25 milliequivalents per litre for the following quality wines psr:  Tokaji mÃ ¡slÃ ¡s,  Tokaji fordÃ ­tÃ ¡s,  aszÃ ºbor,  tÃ ¶ppedt szÃ lÃ bÃ l kÃ ©szÃ ¼lt bor,  Tokaji szamorodni,  kÃ ©sÃ i szÃ ¼retelÃ ©sÃ ± bor,  vÃ ¡logatott szÃ ¼retelÃ ©sÃ ± bor; 35 milliequivalents per litre for the following quality wines psr:  Tokaji aszÃ º,  Tokaji aszÃ ºeszencia,  Tokaji eszencia; (i) for Czech wines: 30 milliequivalents per litre for quality wines psr described by the words vÃ ½bÃ r z bobulÃ ­ and ledovÃ © vÃ ­no, 35 milliequivalents per litre for quality wines psr described by the words slÃ ¡movÃ © vÃ ­no and vÃ ½bÃ r z cibÃ ©b; (j) for Greek wines: 30 milliequivalents per litre for the following quality wines psr with a total alcoholic strength by volume equal or higher than 13 % vol. and a residual sugar content of at least 45 g/l:  Samos (Ã £Ã ¬Ã ¼Ã ¿Ã ),  Rhodes (Ã ¡Ã Ã ´Ã ¿Ã ),  Patras (Ã Ã ¬Ã Ã Ã ±),  Rio Patron (Ã ¡Ã ¯Ã ¿ Ã Ã ±Ã Ã Ã Ã ½),  Cephalonie (Ã Ã µÃ Ã ±Ã »Ã ¿Ã ½Ã ¹Ã ¬),  Limnos (Ã Ã ®Ã ¼Ã ½Ã ¿Ã ),  Sitia (Ã £Ã ·Ã Ã µÃ ¯Ã ±),  Santorini (Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã ·),  Nemea (Ã Ã µÃ ¼Ã ­Ã ±),  Daphnes (Ã Ã ±Ã Ã ½Ã ­Ã ); (k) for Cypriot wines: 25 milliequivalents per litre for the quality liqueur wines psr Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± (Commandaria); (l) for Slovak wines: 25 milliequivalents per litre for the following quality wines psr:  tokajskÃ © samorodnÃ ©, 35 milliequivalents per litre for:  tokajskÃ ½ vÃ ½ber; (m) for Slovenian wines: 30 milliequivalents per litre for the following quality wines psr:  vrhunsko vino ZGP  jagodni izbor,  vrhunsko vino ZGP  ledeno vino; 35 milliequivalents per litre for the following quality wines psr:  vrhunsko vino ZGP  suhi jagodni izbor; (n) for Luxembourg wines:  25 milliequivalents per litre for Luxembourg quality wines psr meeting the requirements to be described as vendanges tardives,  30 milliequivalents per litre for quality wines psr meeting the requirements to be described as vin de paille and vin de glace. (o) for Romanian wines:  25 milliequivalents per litre for quality wines psr meeting the requirements to be described as DOC-CT.  30 milliequivalents per litre for quality wines psr meeting the requirements to be described as DOC-CIB. ANNEX XVII Enrichment where weather conditions have been exceptionally unfavourable (Article 27 of this Regulation) Year Wine-growing zone Geographical region Variety (where applicable) 1. 2000 A England, Wales Auxerrois, Chardonnay, Ehrenfelser, Faber, Huxelrebe, Kerner, Pinot Blanc, Pinot Gris, Pinot Noir, Riesling, Schonburger, Scheurebe, Seyval Blanc and Wurzer ANNEX XVIII Cases where acidification and enrichment of one and the same product are authorised (Article 31 of this Regulation) (p. m.) ANNEX XIX Dates before which enrichment, acidification and deacidification operations may be carried out in cases of exceptionally bad weather conditions (Article 33 of this Regulation) (p. m.) ANNEX XX Characteristics of wine distillate or dried-grape distillate which may be added to liqueur wines and certain quality liqueur wines psr (Article 40 of this Regulation) 1. Organoleptic characteristics No extraneous flavour detectable in the raw material 2. Alcoholic strength by volume: minimum 52 % vol. maximum 86 % vol. 3. Total quantity of volatile substances other than ethyl and methyl alcohols 125 g/hl alcohol or more at 100 % vol. 4. Maximum methyl-alcohol content < 200 g/hl alcohol at 100 % vol. ANNEX XXI List of quality liqueur wines psr the production of which involves the application of special rules A. LIST OF QUALITY LIQUEUR WINES PSR THE PRODUCTION OF WHICH INVOLVES THE USE OF GRAPE MUST OR A MIXTURE THEREOF WITH WINE (Article 41(1) of this Regulation) GREECE Ã £Ã ¬Ã ¼Ã ¿Ã  (Samos), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½ (Patras Muscatel), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã ¯Ã ¿Ã Ã Ã ±Ã Ã Ã Ã ½ (Rio Patron Muscatel), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ¿Ã ½Ã ¹Ã ¬Ã  (Kefallonia Muscatel), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã (Rhodes Muscatel), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã (Lemnos Muscatel), Ã £Ã ·Ã Ã µÃ ¯Ã ± (Sitia), Ã Ã µÃ ¼Ã ­Ã ± (Nemea), Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · (Santorini), Ã Ã ±Ã Ã ½Ã ­Ã  (Dafnes), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ (Mavrodafne of Patras), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã µÃ Ã ±Ã »Ã »Ã ¿Ã ½Ã ¹Ã ¬Ã  (Mavrodafne of Kefallonia). SPAIN Quality liqueur wine psr Description of product as established by Community rules or national legislation Alicante Moscatel de Alicante Vino dulce CariÃ ±ena Vino dulce Jerez-XÃ ©rÃ ¨s-Sherry Pedro XimÃ ©nez Moscatel Montilla-Moriles Pedro XimÃ ©nez Priorato Vino dulce Tarragona Vino dulce Valencia Moscatel de Valencia Vino dulce ITALY Cannonau di Sardegna, girÃ ³ di Cagliari, malvasia di Bosa, malvasia di Cagliari, Marsala, monica di Cagliari, moscato di Cagliari, moscato di Sorso-Sennori, moscato di Trani, nasco di Cagliari, OltrepÃ ³ Pavese moscato, San Martino della Battaglia, Trentino, Vesuvio Lacrima Christi. B. LIST OF QUALITY LIQUEUR WINES PSR THE PRODUCTION OF WHICH INVOLVES THE ADDITION OF THE PRODUCTS REFERRED TO IN POINT J(2)(B) OF ANNEX V TO REGULATION (EC) NO 1493/1999 (Article 41(2) of this Regulation) 1. List of quality liqueur wines psr the production of which involves the addition of wine alcohol or dried-grape alcohol with an alcoholic strength of not less than 95% vol. and not more than 96% vol. (First indent of point J(2)(b)(ii) of Annex V to Regulation (EC) No 1493/1999) GREECE Ã £Ã ¬Ã ¼Ã ¿Ã  (Samos), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½ (Patras Muscatel), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã ¯Ã ¿Ã Ã Ã ±Ã Ã Ã Ã ½ (Rio Patron Muscatel), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ¿Ã ½Ã ¹Ã ¬Ã  (Kefallonia Muscatel), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã (Rhodes Muscatel), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã (Lemnos Muscatel), Ã £Ã ·Ã Ã µÃ ¯Ã ± (Sitia), Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · (Santorini), Ã Ã ±Ã Ã ½Ã ­Ã  (Dafnes), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ (Mavrodafne of Patras), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã µÃ Ã ±Ã »Ã »Ã ¿Ã ½Ã ¹Ã ¬Ã  (Mavrodafne of Kefallonia). SPAIN Contado de Huelva, Jerez-XÃ ©rÃ ¨s-Sherry, Manzanilla-SanlÃ ºcar de Barrameda, MÃ ¡laga, Montilla-Moriles, Rueda. CYPRUS Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± (Commandaria). 2. List of quality liqueur wines psr the production of which involves the addition of spirits distilled from wine or grape marc with an alcoholic strength of not less than 52% vol. and not more than 86% vol. (Second indent of point J(2)(b)(ii) of Annex V to Regulation (EC) No 1493/1999) GREECE Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ (Mavrodafne of Patras), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã µÃ Ã ±Ã »Ã »Ã ¿Ã ½Ã ¹Ã ¬Ã  (Mavrodafne of Kefallonia), Ã £Ã ·Ã Ã µÃ ¯Ã ± (Sitia), Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · (Santorini), Ã Ã ±Ã Ã ½Ã ­Ã  (Dafnes), Ã Ã µÃ ¼Ã ­Ã ± (Nemea). FRANCE Pineau des Charentes or pineau charentais, floc de Gascogne, macvin du Jura. CYPRUS Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± (Commandaria). 3. List of quality liqueur wines psr the production of which involves the addition of spirits distilled from dried grapes with an alcoholic strength of not less than 52% vol. and not more than 94,5 % vol. (Third indent of point J(2)(b)(ii) of Annex V to Regulation (EC) No 1493/1999) GREECE Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ (Mavrodafne of Patras), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã µÃ Ã ±Ã »Ã »Ã ¿Ã ½Ã ¹Ã ¬Ã  (Mavrodafne of Kefallonia). 4. List of quality liqueur wines psr the production of which involves the addition of grape must in fermentation obtained from raisined grapes (First indent of point J(2)(b)(iii) of Annex V to Regulation (EC) No 1493/1999) SPAIN Quality liqueur wine psr Description of product as established by Community rules or national legislation Jerez-XÃ ©rÃ ¨s-Sherry Vino generoso de licor MÃ ¡laga Vino dulce Montilla-Moriles Vino generoso de licor ITALY Aleatico di Gradoli, GirÃ ³ di Cagliari, Malvasia delle Lipari, Malvasia di Cagliari, Moscato passito di Pantelleria CYPRUS Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± (Commandaria) 5. List of quality liqueur wines psr the production of which involves the addition of concentrated grape must obtained by the action of direct heat, complying, except for this operation, with the definition of concentrated grape must (Second indent of point J(2)(b)(iii) of Annex V to Regulation (EC) No 1493/1999) SPAIN Quality liqueur wine psr Description of product as established by Community rules or national legislation Alicante Condado de Huelva Vino generoso de licor Jerez-XÃ ©rÃ ¨s-Sherry Vino generoso de licor MÃ ¡laga Vino dulce Montilla-Moriles Vino generoso de licor Navarra Moscatel ITALY Marsala 6. List of quality liqueur wines psr the production of which involves the addition of concentrated grape must (Third indent of point J(2)(b)(iii) of Annex V to Regulation (EC) No 1493/1999) SPAIN Quality liqueur wine psr Description of product as established by Community rules or national legislation MÃ ¡laga Vino dulce Montilla-Moriles Vino dulce Tarragona Vino dulce ITALY OltrepÃ ³ Pavese Moscato, Marsala, Moscato di Trani. ANNEX XXII Repealed Regulation with list of its successive amendments Commission Regulation (EC) No 1622/2000 (OJ L 194, 31.7.2000, p. 1) Regulation (EC) No 2451/2000 (OJ L 282, 8.11.2000, p. 7) Regulation (EC) No 885/2001 (OJ L 128, 10.5.2001, p. 54) Article 2 only Regulation (EC) No 1609/2001 (OJ L 212, 7.8.2001, p. 9) Regulation (EC) No 1655/2001 (OJ L 220, 15.8.2001, p. 17) Regulation (EC) No 2066/2001 (OJ L 278, 23.10.2001, p. 9) Regulation (EC) No 2244/2002 (OJ L 341, 17.12.2002, p. 27) Regulation (EC) No 1410/2003 (OJ L 201, 8.8.2003, p. 9) Point 6.A.30 of Annex II of the 2003 Act of Accession (OJ L 236, 23.9.2003, p. 346) Regulation (EC) No 1427/2004 (OJ L 263, 10.8.2004, p. 3) Regulation (EC) No 1428/2004 (OJ L 263, 10.8.2004, p. 7) Regulation (EC) No 1163/2005 (OJ L 188, 20.7.2005, p. 3) Regulation (EC) No 643/2006 (OJ L 115, 28.4.2006, p. 6) Article 1 only Regulation (EC) No 1507/2006 (OJ L 280, 12.10.2006, p. 9) Article 1 only Regulation (EC) No 2030/2006 (OJ L 414, 30.12.2006, p. 40) Article 2 only Regulation (EC) No 388/2007 (OJ L 97, 12.4.2007, p. 3) Regulation (EC) No 389/2007 (OJ L 97, 12.4.2007, p. 5) Regulation (EC) No 556/2007 (OJ L 132, 24.5.2007, p. 3) Regulation (EC) No 1300/2007 (OJ L 289, 7.11.2007, p. 8) ANNEX XXIII Correlation table Regulation (EC) No 1622/2000 This Regulation Articles 1 to 7 Articles 1 to 7 Article 8, first paragraph, introductory words Article 8(1), introductory words Article 8, first paragraph, first indent Article 8(1)(a) Article 8, first paragraph, second indent Article 8(1)(b) Article 8, second paragraph Article 8(2) Article 9, first paragraph, introductory words Article 9(1), introductory words Article 9, first paragraph, first indent Article 9(1)(a) Article 9, first paragraph, second indent Article 9(1)(b) Article 9, first paragraph, third indent Article 9(1)(c) Article 9, second paragraph Article 9(2) Article 10 and 11 Article 10 and 11 Article 11a Article 12 Article 12 Article 13 Article 13 Article 14 Article 14 Article 15 Article 15 Article 16 Article 15a Article 17 Article 16 Article 18 Article 17 Article 19 Article 18 Article 20 Article 18a Article 21 Article 18b Article 22 Article 19 Article 23 Article 20 Article 24 Article 21 Article 25 Article 22 Article 26 Article 23 Article 27 Article 24, introductory words Article 28, first paragraph, introductory words Article 24, point (a) Article 28, first paragraph, point (a) Article 24, point (b) Article 28, first paragraph, point (b) Article 24, point (c) Article 28, first paragraph, point (c) Article 24, point (d), introductory words Article 28, first paragraph, point (d), introductory words Article 24, point (d), first indent Article 28, first paragraph, point (d)(i) Article 24, point (d), second indent Article 28, first paragraph, point (d)(ii) Article 24, point (d), third indent Article 28, first paragraph, point (d)(iii) Article 24, point (d), last sentence Article 28, second paragraph Article 24, point (e) Article 28, first paragraph, point (e) Article 25(1) Article 29(1) Article 25(2), introductory words Article 29(2), introductory words Article 25(2), first indent Article 29(2)(a) Article 25(2), second indent Article 29(2)(b) Article 25(2), third indent Article 29(2)(c) Article 25(2), fourth indent Article 29(2)(d) Article 25(2), fifth indent Article 29(2)(e) Article 25(3) to (6) Article 29(3) to (6) Article 26(1) Article 30(1) Article 26(2), introductory words Article 30(2), introductory words Article 26(2), first indent Article 30(2)(a) Article 26(2), second indent Article 30(2)(b) Article 26(2), third indent Article 30(2)(c) Article 26(3) Article 30(3) Article 27 Article 31 Article 28 Article 32 Article 29 Article 33 Article 30 Article 34 Article 31 Article 35 Article 32 Article 36 Article 33 Article 37 Article 34(1) Article 38(1) Article 34(2), introductory words Article 38(2), introductory words Article 34(2), first indent Article 38(2)(a) Article 34(2), second indent Article 38(2)(b) Article 34(2), last sentence Article 38(2), last sentence Article 34(3) Article 38(3) Article 35(1), introductory words Article 39(1), introductory words Article 35(1), first indent Article 39(1)(a) Article 35(1), second indent Article 39(1)(b) Article 35(1), third indent Article 39(1)(c) Article 35(1), final wording Article 39(1), introductory words Article 35(2) and (3) Article 39(2) and (3) Article 35(4), introductory words Article 39(4), introductory words Article 35(4)(a) Article 39(4)(a) Article 35(4)(b), introductory words Article 39(4)(b), introductory words Article 35(4)(b), first indent Article 39(4)(b)(i) Article 35(4)(b), second indent Article 39(4)(b)(ii) Article 35(5) Article 39(5) Article 37 Article 40 Article 38 Article 41 Article 39 Article 42 Article 40 Article 43 Article 41(1), first subparagraph, introductory words Article 44(1), first subparagraph, introductory words Article 41(1), first subparagraph, first indent Article 44(1), first subparagraph, point (a) Article 41(1), first subparagraph, second indent Article 44(1), first subparagraph, point (b) Article 41(1), first subparagraph, third indent Article 44(1), first subparagraph, point (c) Article 41(1), first subparagraph, fourth indent Article 44(1), first subparagraph, point (d) Article 41(1), second subparagraph Article 44(1) second subparagraph Article 41(2), (3) and (4) Article 41(2), (3) and (4) Article 42 Article 45 Article 43 Article 46 Article 44(1)  Article 44(2) Article 47  Article 48 Article 45 Article 49 Annex I Annex I Annex II Annex II Annex III Annex III Annex IV Annex IV Annex VI Annex V Annex VII Annex VI Annex VIII Annex VII Annex VIIIa Annex VIII Annex IX Annex IX Annex IXa Annex X Annex X Annex XI Annex XI Annex XII Annex XIa Annex XIII Annex XII Annex XIV Annex XIIa Annex XV Annex XIII Annex XVI Annex XIV Annex XVII Annex XV Annex XVIII Annex XVI Annex XIX Annex XVII Annex XX Annex XVIII Annex XXI  Annex XXII  Annex XXIII